USCA4 Appeal: 21-6481      Doc: 11         Filed: 01/24/2022    Pg: 1 of 2




                                            UNPUBLISHED

                               UNITED STATES COURT OF APPEALS
                                   FOR THE FOURTH CIRCUIT


                                              No. 21-6481


        UNITED STATES OF AMERICA,

                            Plaintiff - Appellee,

                     v.

        LLOYD MACK ROYAL, III, a/k/a Blyss, a/k/a B, a/k/a Furious,

                            Defendant - Appellant.



        Appeal from the United States District Court for the District of Maryland, at Greenbelt.
        Theodore D. Chuang, District Judge. (8:09-cr-00048-TDC-1; 8:19-cv-03359-TDC)


        Submitted: January 20, 2022                                       Decided: January 24, 2022


        Before WILKINSON, DIAZ, and THACKER, Circuit Judges.


        Dismissed by unpublished per curiam opinion.


        Lloyd Mack Royal, III, Appellant Pro Se. Thomas Evans Chandler, Christopher Chen-
        Hsin Wang, Appellate Section, Civil Rights Division, UNITED STATES DEPARTMENT
        OF JUSTICE, Washington, D.C., for Appellee.


        Unpublished opinions are not binding precedent in this circuit.
USCA4 Appeal: 21-6481       Doc: 11         Filed: 01/24/2022      Pg: 2 of 2




        PER CURIAM:

               Lloyd Mack Royal, III, seeks to appeal the district court’s order denying relief on

        his 28 U.S.C. § 2255 motion. The order is not appealable unless a circuit justice or judge

        issues a certificate of appealability. See 28 U.S.C. § 2253(c)(1)(B). A certificate of

        appealability will not issue absent “a substantial showing of the denial of a constitutional

        right.” 28 U.S.C. § 2253(c)(2). When the district court denies relief on the merits, a

        prisoner satisfies this standard by demonstrating that reasonable jurists could find the

        district court’s assessment of the constitutional claims debatable or wrong. See Buck v.

        Davis, 137 S. Ct. 759, 773-74 (2017). When the district court denies relief on procedural

        grounds, the prisoner must demonstrate both that the dispositive procedural ruling is

        debatable and that the motion states a debatable claim of the denial of a constitutional right.

        Gonzalez v. Thaler, 565 U.S. 134, 140-41 (2012) (citing Slack v. McDaniel, 529 U.S. 473,

        484 (2000)).

               We have independently reviewed the record and conclude that Royal has not made

        the requisite showing. Accordingly, we deny a certificate of appealability, deny Royal’s

        motion to appoint counsel, and dismiss the appeal. We dispense with oral argument

        because the facts and legal contentions are adequately presented in the materials before this

        court and argument would not aid the decisional process.

                                                                                         DISMISSED




                                                      2